          Case 1:20-cr-02026-SAB   ECF No. 14   filed 07/23/20   PageID.20 Page 1 of 2




 1   Craig D. Webster
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5   Edward Charles Robinson, Jr.

 6
 7
                        UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
                          The Honorable Stanley A. Bastian
 9
10   United States of America,
11                                 Plaintiff,        No. 1:20-CR-2026-SAB
12
             v.                                      Notice of Appearance
13
     Edward Charles Robinson, Jr.,
14
                               Defendant.
15
16
             Please take notice that Craig D. Webster of the Federal Defenders
17
     of Eastern Washington and Idaho hereby enters his appearance as
18
19   counsel of record in this matter. All future correspondence and court
20
     filings should be forwarded directly to the address listed above.
21
     //
22
23   //
24
25

     Notice of Appearance: 1
       Case 1:20-cr-02026-SAB   ECF No. 14   filed 07/23/20   PageID.21 Page 2 of 2




 1   Dated: July 23, 2020.
 2
 3
 4                                           By s/ Craig D. Webster
                                               Craig D. Webster, 40064
 5                                             Attorney for Edward Charles
 6                                             Robinson, Jr.
                                               Federal Defenders of Eastern
 7                                             Washington and Idaho
                                               306 East Chestnut Avenue
 8                                             Yakima, Washington 98901
                                               (509) 248-8920
 9                                             (509) 248-9118 fax
                                               Craig_Webster@fd.org
10
11
                                Certificate of Service
12
13         I hereby certify that on July 23, 2020, I electronically filed the
14   foregoing with the Clerk of the Court using the CM/ECF System which

15   will send notification of such filing to the following: Thomas J. Hanlon,

16   Assistant United States Attorney.

17
                                             s/ Craig D. Webster
18                                           Craig D. Webster

19
20
21
22
23
24
25

     Notice of Appearance: 2
